     Case 2:19-bk-14626-NB   Doc 34 Filed 04/30/19 Entered 04/30/19 00:21:57   Desc
                              Main Document    Page 1 of 22



 1   Alfred J Verdi SBN 101447
     Verdi Law Group PC
 2   29160 Heathercliff Rd #4133
     Malibu, CA 90264
 3   310-850-6695
     Fax: 310-943-2486
 4   Attorney for Debtor in Possession
     Xelan Prop 1 LLC
 5

 6

 7

 8

 9                           UNITED STATES BANKRUPTCY COURT
10                           CENTRAL DISTRICT OF CALIFORNIA
11                                 LOS ANGELES DIVISION
12
                                             )     Case No.: 2:19-bk-14626-NB
13   IN RE                                   )     CHAPTER 11
                                             )
14
     Xelan Prop 1 LLC                        )     DECLARATION OF ALFRED J. VERDI IN
                                             )     OPPOSITION TO MOTION BY UMPQUA
15                                           )     BANK TO DISMISS CHAPTER 11
              Debtor in Possession.          )
16                                           )     FILED BY XELAN PROP 1, LLC
                                             )
17                                           )     Date: April 30, 2019
                                             )     Time: 2:00 PM
18                                           )     Crtrm: 1568, 110 East Temple
                                             )
19                                           )     Street, Los Angeles, CA 90012
                                             )
20                                           )
                                             )
21                                           )
                                             )
22                                           )
                                             )
23

24           Xelan Prop 1, LLC, Debtor in Possession, through its attorney of
25
     record, Alfred J. Verdi, Verdi Law Group, P.C. hereby submits the
26
     Declaration of Alfred J. Verdi in Opposition to Motion to Dismiss
27

28




                                             - 1
     Case 2:19-bk-14626-NB   Doc 34 Filed 04/30/19 Entered 04/30/19 00:21:57   Desc
                              Main Document    Page 2 of 22


     filed by UMPQUA BANK and joined by the City and County of San
 1

 2   Francisco.

 3        I, Alfred J. Verdi declare as follows. I have reviewed the Pacer
 4
     Docket in the case and the documents filed in this case.
 5
          Debtor in Possession filed the instant Chapter 11 Bankruptcy on
 6
     April 23, 2019. The court immediately thereafter set an Order to Show
 7

 8   Cause re: for debtor LLC filing case without an attorney. The hearing

 9   on the OSC is set for May 7, 2019 with a response to the OSC due by
10
     May 1, 2019. A substitution of attorney, substituting Alfred J.
11
     Verdi, Verdi Law Group in place of debtor in pro per is being filed
12
     simultaneously with this opposition. (See Exhibit A.)
13

14
          Also, on April 24, 2019 an Application shortening time for

15   setting hearing on Shortened Notice and Motion to Dismiss Debtor
16   Chapter 11 Case with Prejudice were filed by Creditor UMPQUA Bank.
17
     The court granted Movant’s Application for an Order shortening time
18
     and set the hearing on their Motion to Dismiss for April 30, 2019 at
19
     2:00PM. The Court’s order specifically required that Movant serve
20

21   Debtor on or before noon on April 26, 2019 and to file a Proof of

22   Service not later than 5:00PM on April 26, 2019. According to the
23
     Pacer Docket Movant has failed to file a Proof of Service. It is
24
     noted that Joinder City and County of San Francisco “CCSF” filed a
25

26   document entitled “Certificate of Service Filed by Creditors

27   City and County of San Francisco” as Pacer Docket number 26,
28
     however this would not satisfy the Court’s Order for UMPQUA


                                             - 2
     Case 2:19-bk-14626-NB   Doc 34 Filed 04/30/19 Entered 04/30/19 00:21:57   Desc
                              Main Document    Page 3 of 22


     Bank to file a Proof of Service, and even assuming arguendo,
 1

 2   CCSF’s Proof of Service was intended for both UMPQUA and CCSF, the
 3
     document was not filed timely in that it was filed at 5:17PM and it
 4
     falls well short of being a Proof of Service in that it fails to
 5
     state who was served and when and where they were served and finally
 6

 7   it appears the Joinder was served but not the Motion to Dismiss. For

 8   these reasons alone the Motion should be dismissed or at least be
 9
     heard on regular notice. In fact, it wasn’t until 11:48 today, April
10
     29, 2019 the day before the hearing an actual Proof of Service was
11
     filed albeit, not by Movant, but by the Joinder. (See Exhibit B.)
12

13        It is also noted that Movant’s actual motion is nearly 900

14   pages.
15
          Finally, it is noted that the failure of debtor to be
16
     represented by counsel was one of the bases for Movants Motion to
17
     Dismiss. This was also the primary basis for the dismissal of the
18

19   Chapter 11 case filed in the Northern District of California. Debtor

20   has cured that defect.
21
          I declare under penalty of perjury that the foregoing is true
22
     ad correct and if called to testify I would and could do
23
     competently. This declaration was executed on the 29th day of April
24

25   at Malibu, California.

26

27
                                               _________________________________
28                                             Alfred J. Verdi, Esq., Declarant




                                             - 3
Case 2:19-bk-14626-NB   Doc 34 Filed 04/30/19 Entered 04/30/19 00:21:57   Desc
                         Main Document    Page 4 of 22




                           EXHIBIT A
                Case 2:19-bk-14626-NB                       Doc 34
                                                                33 Filed 04/30/19 Entered 04/30/19 00:21:57
                                                                                                   00:06:20                                               Desc
                                                             Main
                                                             MainDocument
                                                                   Document Page
                                                                               Page51of
                                                                                      of22
                                                                                         3
   Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &
   Email Address                                                                     FOR COURT USE ONLY
   Alfred J. Verdi
   29160 Heathercliff Rd
   Malibu, CA 90264-1083
   Phone: (310) 850-6695 Fax:
   Email: verdilawgroup@live.com
   Bar Number: 101447



      Attorney for   Xelan Prop 1, LLC

                                                        United States Bankruptcy Court
                                               Central District of California, Los Angeles Division
      In re :
                                                                              CASE NO: 2:19-bk-14626-NB
      Xelan Prop 1, LLC                                                       ADVERSARY NO:
                                                                  Debtor (s).
                                                                              (if applicable)
                                                                              CHAPTER 11




                                                                 Plaintiff(s).
                                        vs.
                                                                                                    SUBSTITUTION OF ATTORNEY
                                                                                                           [LBR 2091-1(b)]



                                                              Defendant(s).



 1.    The name(s) of the party(ies) making this Substitution of Attorney (specify):

 Xelan Prop 1, LLC, in pro per


 2.    The name, address, telephone number, and email address of the new attorney are (specify):

 Alfred J. Verdi, Esq. 29160 Heathercliff Rd, Malibu, CA                                                                                  90264-1083
 Phone:(310) 850-6695
 Email: verdilawgroup@live.com


 3.    New attorney hereby appears in the following matters: [X ] the bankruptcy case [ ] the adversary proceeding




                      This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.


December 2014                                                                     Page 1                              F 2091-1.SUBSTITUTION.ATTY
          Case 2:19-bk-14626-NB                        Doc 34
                                                           33 Filed 04/30/19 Entered 04/30/19 00:21:57
                                                                                              00:06:20                                               Desc
                                                        Main
                                                        MainDocument
                                                              Document Page
                                                                          Page62of
                                                                                 of22
                                                                                    3

 4.   The new attorney is substituted as attorney of record in place instead of the present attorney. (Specify name of present attorney ):



 Date: April 29, 2019




 Signature of party                                                                     Signature of second party (if applicable)

 Xelan Prop 1, LLC, in pro
 per by Anna Kihagi,
 Manager
 Printed name of party                                                                  Printed name of second party (if applicable)


 Signature of third party (if applicable)                                               Signature of fourth party (if applicable)


 Printed name of third party (if applicable)                                            Printed name of fourth party (if applicable)



 I consent to the above substitution.

 Date: April 29, 2019




 Signature of present attorney
 Xelan Prop 1, LLC, in pro per by
 Anna Kihagi, Manager
 Printed name of present attorney



 I am duly admitted to practice in this district. The above substitution is accepted.

 Date: _4/29/2019_______




 Signature of new attorney

 Alfred J. Verdi, Esq.
 Printed name of new attorney



                                                                   IMPORTANT NOTICE

 Filing of this Substitution of Attorney form does not replace the need to be employed pursuant to the Bankruptcy Code. See LBR
 2014-1 regarding the requirements and procedures for making an application to employ an attorney.
                 This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.


December 2014                                                                Page 2                              F 2091-1.SUBSTITUTION.ATTY
          Case 2:19-bk-14626-NB                        Doc 34
                                                           33 Filed 04/30/19 Entered 04/30/19 00:21:57
                                                                                              00:06:20                                               Desc
                                                        Main
                                                        MainDocument
                                                              Document Page
                                                                          Page73of
                                                                                 of22
                                                                                    3
                                                     PROOF OF SERVICE OF DOCUMENT

 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

 Alfred J. Verdi, Esq. 29160 Heathercliff Rd, Malibu, CA 90264-1083

 A true and correct copy of the foregoing document entitled: SUBSTITUTION OF ATTORNEY will be served or was served (a) on
 the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

 1.TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
 Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On ( date)
 4/29/2019
 ______________,    I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following
 persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
 City and County of San Francisco c/o David J. Cook, Esq. cook@cookcollectionattorneys.com
 David J Cook Cook@SqueezeBloodFromTurnip.com
 Thomas M Geher tmg@jmbm.com
 Robert B Kaplan rbk@jmbm.com
 Dare Law Office of U.S. Trustee dare.law@usdoj.gov
 United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov

                                                                                           [ ] Service information continued on attached page

 2.SERVED BY UNITED STATES MAIL:
             4/30/2019
 On (date) ______________      , I served the following persons and/or entities at the last known addresses in this bankruptcy case or
 adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class, postage
 prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be completed no
 later than 24 hours after the document is filed.
 XELAN Prop 1, LLC
 458 Doheny Dr., #1889
 Los Angeles, CA 90069


                                                                                           [ ] Service information continued on attached page

 3.SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
 for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on ( date) ____________, I served the following
 persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service method),
 by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or
 overnight mail to, the judge will be completed no later than 24 hours after the document is filed.




                                                                                           [ ] Service information continued on attached page

 I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

April 29, 2019                              Alfred J. Verdi, Esq
Date                                        Printed Name                                                 Signature




                 This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.


December 2014                                                                Page 3                              F 2091-1.SUBSTITUTION.ATTY
Case 2:19-bk-14626-NB   Doc 34 Filed 04/30/19 Entered 04/30/19 00:21:57   Desc
                         Main Document    Page 8 of 22


                                EXHIBIT B
Case 2:19-bk-14626-NB       Doc 34
                                26 Filed 04/30/19
                                         04/26/19 Entered 04/30/19
                                                           04/26/19 00:21:57
                                                                    17:12:39      Desc
                             Main
                             MainDocument
                                   Document Page
                                               Page91of
                                                      of22
                                                         2


  1   DAVID J. COOK, ESQ. (State Bar # 060859)
      COOK COLLECTION ATTORNEYS
  2   A PROFESSIONAL LAW CORPORATION
      165 Fell Street, San Francisco, CA 94102-5106
  3   P.O. Box 270, San Francisco, CA 94104-0270
      Telephone: (415) 989-4730
  4   Facsimile: (415) 989-0491
      Email: Cook@cookcollectionattorneys.com
  5   File No. 57,290
  6   Attorneys for Creditors
      CITY AND COUNTY OF SAN FRANCISCO AND
  7   THE PEOPLE OF THE STATE OF CALIFORNIA BY AND
      THROUGH DENNIS HERRERA, CITY ATTORNEY FOR
  8   THE CITY AND COUNTY OF SAN FRANCISCO
  9
                                 UNITED STATES BANKRUPTCY COURT
 10
                                  CENTRAL DISTRICT OF CALIFORNIA
 11
                                         LOS ANGELES DIVISION
 12
      In re                             )             CASE NO. 2:19-bk-14626 NB
 13                                     )
            XELAN PROP 1, LLC,          )             CERTIFICATE OF SERVICE
 14                                     )
                        Debtor.         )             Date: April 30, 2019
 15                                     )             Time: 2:00 p.m.
                                        )             Courtroom: 1545
 16                                     )             Judge: Hon. NEIL W. BASON
                                        )
 17                                     )
                                        )
 18   _________________________________ )
 19           UMPQUA BANK
              c/o Robert Kaplan, Esq.
 20           Jeffer, Mangels, Butler & Mitchell
              Two Embarcadero Center, Fifth Floor
 21           San Francisco, CA 94111
              Via ECF
 22
 23           UMPQUA BANK
              c/o Thomas Geher, Esq.
 24           Jeffer, Mangels, Butler & Mitchell
              1900 Avenue of the Stars, 7th Floor
 25           Los Angeles, CA 90067
              Via ECF
 26
 27
 28



      CERTIFICATE OF SERVICE                                              1
Case 2:19-bk-14626-NB        Doc 34
                                 26 Filed 04/30/19
                                          04/26/19 Entered 04/30/19
                                                             04/26/19 00:21:57
                                                                      17:12:39           Desc
                             Main
                              MainDocument
                                    Document Page
                                                Page10
                                                     2 of 22
                                                          2


  1           LIN DEE LIU SERVICES
              41368 Danzon Court
  2           Fremont, CA 94539
              Via email to: lindeeliu@comcast.net
  3
              UNITED STATES TRUSTEE
  4           915 Wilshire Blvd., Suite 1850
              Los Angeles, CA 90017
  5           Via Personal Service - process server certificate of service forthcoming
  6           XELAN PRO 1, LLC
              c/o Legalzoom.com, Inc.
  7           C/o United States Corporation Agents
              101 North Brand Blvd., 11th Floor
  8           Glendale, CA 91203
              Via Personal Service - process server certificate of service forthcoming
  9
 10   I declare:
 11          I am employed in the County of San Francisco, California. I am over the age of eighteen
      (18) years and not a party to the within cause. My business address is 165 Fell Street, San
 12   Francisco, CA 94102. On the date set forth below, I served the attached:
 13           JOINDER AND MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
              JOINDER TO MOTION BROUGHT BY UMPQUA BANK TO DISMISS CHAPTER 11
 14           FILED BY XELAN PROP 1, LLC
 15           DECLARATION OF PETER J. KEITH, ESQ. IN SUPPORT OF JOINDER TO MOTION
              BROUGHT BY UMPQUA BANK TO DISMISS CHAPTER 11 FILED BY XELAN
 16           PROP 1, LLC AND REQUEST FOR JUDICIAL NOTICE UNDER FEDERAL
              EVIDENCE RULE 402
 17
              DECLARATION OF DAVID J. COOK, ESQ. IN SUPPORT OF JOINDER TO MOTION
 18           BROUGHT BY UMPQUA BANK TO DISMISS CHAPTER 11 FILED BY XELAN
              PROP 1, LLC AND REQUEST FOR JUDICIAL NOTICE UNDER FEDERAL
 19           EVIDENCE RULE 402
 20
      on the above-named persons as described above.
 21
 22   I declare under penalty of perjury that the foregoing is true and correct.
 23           Executed on April 26, 2019 at San Francisco, California.
 24
 25
                                                    /s/ David J. Cook
 26                                                     David J. Cook
 27
 28



      CERTIFICATE OF SERVICE                                                       2
Case 2:19-bk-14626-NB      Doc 34
                               32 Filed 04/30/19
                                        04/29/19 Entered 04/30/19
                                                           04/29/19 00:21:57
                                                                    11:41:48    Desc
                           Main
                            MainDocument
                                  Document Page
                                              Page11
                                                   1 of 22
                                                        5


   IDAVID J. COOK, ESQ. (State Bar# 060859)
    COOK COLLECTION ATTORNEYS
  2 A PROFESSIONAL LAW CORPORATION
    165 Fell Street, San Francisco, CA 94102-5106
  3 P.O. Box 270, San Francisco, CA 94104-0270
    Telephone: (415) 989-4730
  4 Facsimile: (415) 989-0491
    Email: Cook@cookcollectionattomeys.com
  5 File No. 57,290
   6   Attorneys for Creditors
       CITY AND COUNTY OF SAN FRANCISCO AND
   7   THE PEOPLE OF THE STATE OF CALIFORNIA BY AND
       THROUGH DENNIS HERRERA, CITY ATTORNEY FOR
   8   THE CITY AND COUNTY OF SAN FRANCISCO

   9
                                 UNITED STATES BANKRUPTCY COURT
  10
                                  CENTRAL DISTRICT OF CALIFORNIA
  11
                                       LOS ANGELES DIVISION
  12
       In re                               )        CASE NO. 2:19-bk-14626NB
  13                                       )
               XELAN PROP I, LLC,          )        CERTIFICATES OF PERSONAL SERVICE
  14                                       )        ON XELAN PROP I, LLC AND THE UNITED
                            Debtor.        )        STATES TRUSTEE
  15                                       )
                                           )        Date: April 30, 2019
  16                                       )        Time: 2:00 p.m.
                                           )        Courtroom: 1545
  17                                       )        Judge: Hon. NEIL W. BASON

  18   ___________                         )
                                           )

  19
  20
  21

  22
  23
  24
  25
  26

  27
  28



       CERTIFICATES OF SERVICE
....,_h~C.~,.•• ·· .·'. ·".I   _ 1-<.·.R••-.-.-•---• -'·•• ....
                         Case 2:19-bk-14626-NB                                  Doc 34
                                                                                    32 Filed 04/30/19
                                                                                             04/29/19 Entered 04/30/19
                                                                                                                04/29/19 00:21:57
                                                                                                                         11:41:48                                           Desc
                                                                                Main
                                                                                 MainDocument
                                                                                       Document Page
                                                                                                   Page12
                                                                                                        2 of 22
                                                                                                             5
                     '
          ATTORN~ OR PARTY WITHOUT ATTORNEY (Name and Address)                                            TELEPHONE NO.                                       FOR COURT USE ONLY
                               Cook Collection Attorneys                                                  (415) 989-4730
                               165 Fell St
                                                                                                                                                                                               ~ ·'
                               San Francisco                           CA                 94102                                                                                                ~--
           ATTORNEY FOR (Name

           Insert of ColHf Name of Judicial Disltiel arid Branch Court if any
             UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
           SHORT TITLE OF CASE
             IN RE XELAN PROP 1, LLC.,
                                                                                                                                         Case Number:

                     3497747                              (HEARING) Dale               Time                 Dept                          2:19-BK-14626NB
                                                                                                                                         RI:!' ERENCt:. NU.
                                                                                                                                                                                   57290

                                                                                    PROOF OF SERVICE C.C.P.1011


                          1. I DECLARE: I AM OVER THE AGE OF EIGHTEEN YEARS AND NOT A PARTY TO THE ABOVE
                                ENTITLED ACTION. MY BUSINESS ADDRESS IS 2900 BRISTOL, E106, COSTA MESA, CA 92626
                                ON:           4/26/2019AT 11:39:00 AM
                          2. I DELIVERED A TRUE COPY OF THE:
                                JOINDER AND MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                                JOINDER TO MOTION BROUGHTBY UMPQUA BANK TO DISMISS CHAPTER 11
                                FILED BY XELAN PROP 1, LLC PROPERTY); DECLARATION OF PETER J.
                                KEITH, ESQ. IN SUPPORT OF JOINDER TO MOTION BROUGHT BY UMPQUA
                                BANK TO DISMISS CHAPTER 11 FILED BY XELAN PROP 1, LLC PROPERTY
                                AND REQUEST FOR JUDICIAL NOTICE UNDER FEDERAL EVIDENCE RULE 402;
                                SEE ATTACHMENT FOR ADDITIONAL DOCUMENTS;
                                                                                                                                                                                             !.
                                                                                                                                                                                             !
                          IN THE MANNER PROVIDED IN (CCP1011} AS FOLLOWS:
                           PARTY SERVED: Xelan Property 1, LLC

                                                                  c/o c/o Legalzoom.com Inc.
                                                                  c/o United Stales Corporation Agents

                          PERSON RECEIVING COPIES: Melanie Sandoval, Agent Authorized To Receive

                         ADDRESS:                     101 North Brand Blvd., 11th Floor
                                                      Glendale                         CA                91203                                                                              '>
                         (BY PERSONAL SERVICE) CAUSING EACH TO BE DELIVERED BY HAND TO THE OFFICES
                         OF EACH IDENTIFIED ADDRESS AND/OR LEAVING THE SAME WITH THE PERSON IN
                         CHARGE AT SAID ADDRESS(ES) DURING THE BUSINESS HOURS BEiWEEN 9:00 AM AND
                         5:00PM.

                                                                                                             d. The fee for .service was                             $94.95
          7a. Person Serving:                          Jimmy                      Santamaria                 e. I am:
                                                                                                                   (1)       not a registered California process server:
        b. DDS Legal Support
        2900 Bristol St                                                                                            (3) X     registered California process server:
        Costa Mesa, Ca 92626                                                                                               0) Employee
                                                                                                                           (i) Registration No:                                    434     ..:_..
        c. (714) 662-5555
                                                                                                                           (i) County:     OC/LA
      8. I declare under the penalty of pe1ury under the laws of the State of California that the
      foregoing is true and correct.     Jimmy                      Santamaria
           4/29/2019




                                                                                       PROOF OF SERVICE
       Case 2:19-bk-14626-NB                   Doc 34
                                                   32 Filed 04/30/19
                                                            04/29/19 Entered 04/30/19
                                                                               04/29/19 00:21:57
                                                                                        11:41:48                                  Desc
                                               Main
                                                MainDocument
                                                      Document Page
                                                                  Page13
                                                                       3 of 22
                                                                            5


                                                                                                CASE NUMBER:
    SHORT TITLE:           IN RE: XELAN PROP I, LLC
-                                                                                                         2:19BK!4626NB

                                        ATTACHMENT PAGE TO PROOF OF SERVICE
 2

 3      DECLARATION OF DAVID J. COOK, ESQ. IN SUPPORT OF JOINDER TO MOTION BROUGHT

 4 BY UMPQUA BANK TO DISMISS CHAPTER 11 FILED BY XELAN PROP 1, LLC PROPERTY
 5      AND REQUEST FOR JUDICIAL NOTICE UNDER FEDERAL EVIDENCE RULE 402;
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22
23

24

25

26      (Required for verified pleading) The iiems on this page stated on information and belief are (specify ffem numbers, not line
        numbers):
27
          This page may be used with any Judicial Council form or any other paper filed wilh the court.
                                                                                                                           Page

        Form Approved by lhe                                ADDITIONAL PAGE
     Judicial Council of California       Attach to Judicial Council Fonm or Other Court Paper                                    CRCZ0t,501
    MC-020 [New January 1, 19B7]
            Case 2:19-bk-14626-NB                                     Doc 34
                                                                          32 Filed 04/30/19
                                                                                   04/29/19 Entered 04/30/19
                                                                                                      04/29/19 00:21:57
                                                                                                               11:41:48                                Desc
                                                                      Main
                                                                       MainDocument
                                                                             Document Page
                                                                                         Page14
                                                                                              4 of 22
                                                                                                   5


  ATTORNEY OR PARTY WITHOUT ATTORNEY (Nama and Addr8$S)                                  TELEPHONE NO.                                 FOR COURT USE ONLY
                  Cook Collection Attorneys                                              (415) 989-4730
                  165 Fell St

                  San Francisco                            CA                   94102
  ATTORNEY FOR (Name

  Insert of Court Namo of Judiclal Dislrici ond Branch Court if any
   UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
  SHORT TITLE OF CASE
   IN RE XELAN PROP 1, LLC.,
                                                                                                                      case Number:

      3497747.01                             (HEARING) Date                Time           · Dept                       2:19-BK-14626NB
                                                                                                                       REFERENCE NO.
                                                                                                                                                            57290

                                                                         PROOF OF SERVICEC.C.P.1011



                1. I DECLARE: I AM OVER THE AGE OF EIGHTEEN YEARS AND NOT A PARTY TO THE ABOVE                                                                           i
                    ENTITLED ACTION. MY BUSINESS ADDRESS IS 2900 BRISTOL, E106, COSTA MESA, CA 92626                                                                       i
                                                                                                                                                                           i
                    ON:           4/26/2019 AT 11:32:00 AM                                                                                                               '.
                2. I DELIVERED A TRUE COPY OF THE:
                                                                                                                                                                         '
                    JOINDER AND MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF                                                                                      !·
                    JOINDER TO MOTION BROUGHTBY UMPQUA BANK TO DISMISS CHAPTER 11
                    FILED BY XELAN PROP 1, LLC PROPERTY); DECLARATION OF PETER J.
                    KEITH, ESQ. IN SUPPORT OF JOINDER TO MOTION BROUGHT BY UMPQUA
                    BANK TO DISMISS CHAPTER 11 FILED BY XELAN. PROP 1, LLC PROPERTY
                    AND REQUEST FOR JUDICIAL NOTICE UNDER FEDERAL EVIDENCE RULE 402;
                    SEE ATTACHMENT FOR ADDITIONAL DOCUMENTS;                                                                                                                   ·-
                                                                                                                                                                         it
                IN THE MANNER PROVIDED IN (CCP1011) AS FOLLOWS:
                 PARTY SERVED: United States Trustee (LA)



                                                                                                                                                                         i'<
               PERSON RECEIVING COPIES: Jane Doe=clerk=received Stamp On Buck Slip
                                        Female, African American, Brown hair, early 50's, 5'4", 150 lbs
               ADDRESS:  915 WILSHIRE BLVD STE 1850
                                          LOS ANGELES                      CA           90017

               (BY PERSONAL SERVICE) CAUSING EACH TO BE DELIVERED BY HAND TO THE OFFICES
               OF EACH IDENTIFIED ADDRESS AND/OR LEAVING THE SAME WITH THE PERSON IN
               CHARGE AT SAID ADDRESS(ES) DURING THE BUSINESS HOURS BETWEEN 9:00 AM AND
               5:00PM.                                                                                                                                                 (·

                                                                                               d. The fee for service was                      $94.95
  7a. Person Serving:                      Luis                         Osuna                  e.l am:
                                                                                                   (1)       not a registered California process server:
 b. DDS Legal Support
                                                                                                   (3) X     registered California process server.
 2900 Bristol St                                                                                                                                                       ,.i.,.-.
                                                                                                                                                                       ,
 Costa Mesa, Ca 92626                                                                                      (i) Employee

 C. (714) 662-5555
8. I declare under the penalty of pe~ury under the laws of the State of California tt:at the
foregoing is true and correct
   4/29/2019
                                    Luis                      Osuna                 ··
                                                                                          Q.
                                                                                                         c:w· DC;=:?
                                                                                                           {i) Registration No:                             434




                                                                                                                                                                  --
                                                                                                                        SIGNATURE

                                                                          PROOF OF SERVIGE
                              Case 2:19-bk-14626-NB                                                      Doc 34          32 Filed                             04/29/19
                                                                                                                                                              04/30/19
                                                                                                                                                              •·.•. 0 ... -·---.,..... _:, Entered 04/30/19              04/29/19 00:21:57
~'::'""-""""~"'"·•·1·--:-,,.-..............,..~.,..,.~,.:-,...........,._............., - -...................;o.••··•······!

 :•:~   ~
                          •   <l    -~---~•· ••     - - - -                      ICI '., •.
            ' ",•;: •:•~::.:•:•:: • .-~.-.~:;,;:.;:,,•~~:':,:;_,!..,;;.,::: •• ,•• "':., .:.•,•=•• ••
                                                                                                           Main
                                                                                                              Main             Document
                                                                                                                                    Document  .---~-•-•·•-
                                                                                                                                              :·:' ,. .......

                                                                                                        :•: •-• .•C°,'i:-:•,•::•:•••::..-•' •--.:c:•:•;•c.•:•
                                                                                                                                                                           .•··---:,.        15    5      of    "":·•~-=-~~-~~-- ~~:~~::- ~~,.~-Desc
                                                                                                                                                                                                   ·.:•·•·,··.•··.-···
                                                                                                                                                                            1~...- ~....- - , - - - - - " " " " '

                                                                                                                                                                         Page Page
                                                                                                                                                                   •• - • •••••• •••. ,· •••• •,•,•, "'•••:•,•.,;.•
                                                                                                                                                                                        0 ,•,•,",
                                                                                                                                                                                                                    22
                                                                                                                                                                                                                    5  ..·· .·.. ·.-.
                                                                                                                                                                                                                                      11:41:48
                                                                                                                                                                                                                                                ~. ~-.-..._.,.l-=-:~•--~.,~-----·••,•
                                                                                                                                                                                                                            •••••• •~·.••• • • •• ;.__.   L•-;:.•.·.•.--.. .• ,.; ,-.·•• ,•.-:.•.c,•••••·•,•••••••·••••




                                                                                                                                                                                      CASE NUMBER:
                     SHORT TITLE: IN RE: XELAN PROP 1, LLC
                                                                                                                                                                                                        2:19BK14626NB

                     1                                                                     ATTACHMENT PAGE TO PROOF OF SERVICE
                    2

                     3        DECLARATION OF DAVID J. COOK, ESQ. IN SUPPORT OF JOINDER TO MOTION BROUGHT
                    4         BY UMPQUA BANK TO DISMISS CHAPTER 11 FILED BY XELAN PROP I, LLC PROPERTY

                    5         AND REQUEST FOR JUDICIAL NOTICE UNDER FEDERAL EVIDENCE RULE 402;
                    ,6

                    7

                    8

                    9

                   10

                  11

                  12

                  13                                                                                                                                                                                                                                                                                                      ,i
                                                                                                                                                                                                                                                                                                                          I ..


                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25'

                  26          (Required for verified pleading) The Items on this page stated on lnfom,ation and belief are (specify item numbers, not fine
                              numbers):
                  27
                              This page may be used with any Judicial CouncUomi or any other paper filed with the court.
                                                                                                                                                                                                                                     Page

                           Form Approved by lhe                                                                ADDITIONAL PAGE
                       JIJOICial Council of CaDfomla                                          Attach to Judicial Council Femi or Other Court Paper                                                                                                 CRC 201,501
                      MC-020 {Naw January 1, 1987]
4/30/2019   Case 2:19-bk-14626-NB                 Doc 34CM/ECF - U.S.
                                                           Filed      Bankruptcy Court
                                                                  04/30/19             (v5.2.1 -04/30/19
                                                                                  Entered       LIVE)     00:21:57 Desc
                                                  Main Document          Page 16 of 22
                                                                                                      PlnDue, DsclsDue, Incomplete


                                                  U.S. Bankruptcy Court
                                         Central District of California (Los Angeles)
                                         Bankruptcy Petition #: 2:19-bk-14626-NB
                                                                                                       Date filed: 04/23/2019
 Assigned to: Neil W. Bason                                                                         341 meeting: 06/03/2019
 Chapter 11                                                                  Deadline for objecting to discharge: 08/02/2019
 Voluntary
 Asset


 Debtor                                                                         represented by XELAN Prop 1, LLC
 XELAN Prop 1, LLC                                                                             PRO SE
 458 Doheny Dr., #1889
 Los Angeles, CA 90069
 LOS ANGELES-CA
 Tax ID / EIN: XX-XXXXXXX

 U.S. Trustee                                                                   represented by Dare Law
 United States Trustee (LA)                                                                    Office of the United States
 915 Wilshire Blvd, Suite 1850                                                                 Trustee
 Los Angeles, CA 90017                                                                         915 Wilshire Blvd.
 (213) 894-6811                                                                                Suite 1850
                                                                                               Los Angeles, CA 90017
                                                                                               213-894-4925
                                                                                               Fax : 213-894-2603
                                                                                               Email: dare.law@usdoj.gov


    Filing Date                             #                                              Docket Text

   04/23/2019                          1                            Chapter 11 Voluntary Petition Non-Individual - Fee Amount:
                                       (11 pgs; 3 docs)             $1717.00; filed by XELAN Prop 1, LLC - List of Equity
                                                                    Security Holders due 5/7/2019. Summary of Assets and
                                                                    Liabilities (Form 106Sum or 206Sum ) due 5/7/2019.
                                                                    Schedule A/B: Property (Form 106A/B or 206A/B) due
                                                                    5/7/2019. Schedule D: Creditors Who Have Claims Secured
                                                                    by Property (Form 106D or 206D) due 5/7/2019. Schedule
                                                                    E/F: Creditors Who Have Unsecured Claims (Form 106E/F
                                                                    or 206E/F) due 5/7/2019. Schedule G: Executory Contracts
                                                                    and Unexpired Leases (Form 106G or 206G) due 5/7/2019.
                                                                    Schedule H: Your Codebtors (Form 106H or 206H) due
                                                                    5/7/2019. Declaration Under Penalty of Perjury for Non-
                                                                    Individual Debtors (Form 202) due 5/7/2019. Statement of
                                                                    Financial Affairs (Form 107 or 207) due 5/7/2019.
                                                                    Corporate Resolution Authorizing Filing of Petition due
                                                                    5/7/2019. Corporate Ownership Statement (LBR Form
                                                                    F1007-4) due by 5/7/2019. Statement of Related Cases
                                                                    (LBR Form F1015-2) due 5/7/2019. Verification of Master
                                                                    Mailing List of Creditors (LBR Form F1007-1) due

https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?851009059886573-L_1_0-1                                                         1/6
4/30/2019   Case 2:19-bk-14626-NB                 Doc 34CM/ECF - U.S.
                                                           Filed      Bankruptcy Court
                                                                  04/30/19             (v5.2.1 -04/30/19
                                                                                  Entered       LIVE)    00:21:57 Desc
                                                  Main Document
                                                              5/7/2019.Page      17 of 22
                                                                           Incomplete      Filings due by 5/7/2019. (Milano,
                                                              Sonny) (Entered: 04/23/2019)

                                       3                            Request for courtesy Notice of Electronic Filing (NEF) Filed
   04/23/2019                          (1 pg)                       by Geher, Thomas. (Geher, Thomas) (Entered: 04/23/2019)

                                       4                            Request for courtesy Notice of Electronic Filing (NEF) Filed
   04/23/2019                          (1 pg)                       by Cook, David. (Cook, David) (Entered: 04/23/2019)

                                                                    Receipt of Chapter 11 Filing Fee - $1717.00 by 71. Receipt
   04/23/2019                                                       Number 20234275. (admin) (Entered: 04/23/2019)

                                       5                            Request for courtesy Notice of Electronic Filing (NEF) Filed
   04/24/2019                          (1 pg)                       by Kaplan, Robert. (Kaplan, Robert) (Entered: 04/24/2019)

                                       6                            Order Directing Debtor and its Manager, A. Kihagi, to
                                       (3 pgs)                      Appear and Show Cause Why Case Should Not Be
                                                                    Dismissed Due To Lack Of Attorney (BNC-PDF) (Related
                                                                    Doc # 1 ) Signed on 4/24/2019 (Milano, Sonny) (Entered:
   04/24/2019                                                       04/24/2019)

                                       7                            Order Setting (A) Principal Status Conference and (B)
                                       (2 pgs)                      Procedures (BNC-PDF) (Related Doc # 1 ) Signed on
   04/24/2019                                                       4/24/2019 (Milano, Sonny) (Entered: 04/24/2019)

                                       8                            Notice to creditors (BNC-PDF) (Milano, Sonny). Related
                                       (2 pgs)                      document(s) 7 Order (Generic) (BNC-PDF). (Entered:
   04/24/2019                                                       04/24/2019)

                                       9                            Hearing Set (related document #6) - Show Cause hearing to
                                                                    be held on 5/7/2019 at 01:00 PM at Crtrm 1545, 255 E
                                                                    Temple St., Los Angeles, CA 90012. The case judge is Neil
   04/24/2019                                                       W. Bason (Milano, Sonny) (Entered: 04/24/2019)

                                       10                           Hearing Set (related document #1) - Status hearing to be
                                                                    held on 5/7/2019 at 01:00 PM at Crtrm 1545, 255 E Temple
                                                                    St., Los Angeles, CA 90012. The case judge is Neil W.
   04/24/2019                                                       Bason (Milano, Sonny) (Entered: 04/24/2019)

                                       11                           Application shortening time Setting Hearing on Shortened
                                                                    Notice Filed by Creditor UMPQUA Bank, an Oregon
                                                                    corporation (Kaplan, Robert). Warning: Document was not
                                                                    flattened prior to filing. Attorney has refiled a document
                                                                    with correct pdf. 13. This entry has been restricted from the
                                                                    public view. Modified on 4/25/2019 (Ly, Lynn). (Entered:
   04/24/2019                                                       04/24/2019)

   04/24/2019                          12                           Motion to Dismiss Debtor Chapter 11 Case With Prejudice
                                       (861 pgs; 9 docs)            Filed by Creditor UMPQUA Bank, an Oregon corporation
                                                                    (Attachments: # 1 Memorandum of Points and Authorities #
                                                                    2 Declaration of Robert B. Kaplan # 3 Exhibit Volume One
                                                                    of Exhibits # 4 Volume Two of Exhibits # 5 Volume Three
https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?851009059886573-L_1_0-1                                                             2/6
4/30/2019   Case 2:19-bk-14626-NB                 Doc 34CM/ECF - U.S.
                                                           Filed      Bankruptcy Court
                                                                  04/30/19             (v5.2.1 -04/30/19
                                                                                  Entered       LIVE)    00:21:57 Desc
                                                  Main Document
                                                              of ExhibitsPage# 6 18   of 22Four of Exhibits # 7 Volume Five of
                                                                                  Volume
                                                              Exhibits # 8 Volume Six of Exhibits) (Kaplan, Robert)
                                                              (Entered: 04/24/2019)

                                       13                           Amended Application (related document(s): 11 Application
                                       (13 pgs; 2 docs)             shortening time Setting Hearing on Shortened Notice filed
                                                                    by Creditor UMPQUA Bank, an Oregon corporation) Filed
                                                                    by Creditor UMPQUA Bank, an Oregon corporation
                                                                    (Attachments: # 1 Proposed Order) (Kaplan, Robert)
   04/25/2019                                                       (Entered: 04/25/2019)

                                       14                           Order Granting application and setting hearing on shortening
                                       (3 pgs)                      notice....April 30, 2019 at 2:00 p.m. (BNC-PDF) (Related
                                                                    Doc # 11 ) Signed on 4/25/2019 (Sumlin, Sharon E.)
   04/25/2019                                                       (Entered: 04/25/2019)

                                       15                           Hearing Set (RE: related document(s)12 Dismiss Debtor
                                                                    filed by Creditor UMPQUA Bank, an Oregon corporation)
                                                                    The Hearing date is set for 4/30/2019 at 02:00 PM at Crtrm
                                                                    1545, 255 E Temple St., Los Angeles, CA 90012. The case
                                                                    judge is Neil W. Bason (Sumlin, Sharon E.) (Entered:
   04/25/2019                                                       04/25/2019)

                                       16                           Notice to Filer of Correction Made/No Action Required:
                                                                    Other - Document was not flattened prior to filing.
                                                                    Docket entry 13 is the correct entry. THIS ENTRY IS
                                                                    PROVIDED FOR FUTURE REFERENCE. (RE: related
                                                                    document(s)11 Application shortening time filed by Creditor
                                                                    UMPQUA Bank, an Oregon corporation) (Sumlin, Sharon
   04/25/2019                                                       E.) (Entered: 04/25/2019)

                                       17                           Motion to Dismiss Debtor Chapter 11 Case With Prejudice
                                       (858 pgs; 10 docs)           Filed by Creditor UMPQUA Bank, an Oregon corporation
                                                                    (Attachments: # 1 Memorandum of Points and Authorities #
                                                                    2 Declaration of Robert B. Kaplan # 3 Volume One of
                                                                    Exhibits # 4 Volume Two of Exhibits # 5 Volume Three of
                                                                    Exhibits # 6 Volume Four of Exhibits # 7 Volume Five of
                                                                    Exhibits # 8 Volume Six of Exhibits # 9 Declaration of
                                                                    Notice and Service) (Kaplan, Robert)CORRECTION:
                                                                    Incorrect event code. This is the Notice of Motion and
                                                                    Motion to dismiss chapter 11 case. (Related to docket entry
                                                                    12) Modified on 4/25/2019 (Sumlin, Sharon E.). (Entered:
   04/25/2019                                                       04/25/2019)

                                       18                           Meeting of Creditors 341(a) meeting to be held on 6/3/2019
                                       (2 pgs)                      at 09:00 AM at RM 7, 915 Wilshire Blvd., 10th Floor, Los
                                                                    Angeles, CA 90017. Last day to oppose discharge or
                                                                    dischargeability is 8/2/2019. (Ventura, Olivia) (Entered:
   04/25/2019                                                       04/25/2019)

   04/25/2019                          19                           Request for special notice Filed by Creditors People of the
                                       (2 pgs)                      State of California, City and County of San Francisco.

https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?851009059886573-L_1_0-1                                                           3/6
4/30/2019   Case 2:19-bk-14626-NB                 Doc 34CM/ECF - U.S.
                                                           Filed      Bankruptcy Court
                                                                  04/30/19             (v5.2.1 -04/30/19
                                                                                   Entered      LIVE)    00:21:57   Desc
                                                  Main Document          Page 19
                                                              (Cook, David)           of 22 04/25/2019)
                                                                                  (Entered:

                                       20                           Notice to Filer of Correction Made/No Action Required:
                                                                    Other - Incorrect Event Code Used. The correct event
                                                                    should have been Notice of Motion. THIS ENTRY IS
                                                                    PROVIDED FOR FUTURE REFERENCE. (RE: related
                                                                    document(s)17 Dismiss Debtor filed by Creditor UMPQUA
                                                                    Bank, an Oregon corporation) (Sumlin, Sharon E.) (Entered:
   04/25/2019                                                       04/25/2019)

                                       21                           BNC Certificate of Notice (RE: related document(s)1
                                       (2 pgs)                      Voluntary Petition (Chapter 11) filed by Debtor XELAN
                                                                    Prop 1, LLC) No. of Notices: 1. Notice Date 04/25/2019.
   04/25/2019                                                       (Admin.) (Entered: 04/25/2019)

                                       22                           BNC Certificate of Notice (RE: related document(s)1
                                       (2 pgs)                      Voluntary Petition (Chapter 11) filed by Debtor XELAN
                                                                    Prop 1, LLC) No. of Notices: 1. Notice Date 04/25/2019.
   04/25/2019                                                       (Admin.) (Entered: 04/25/2019)

                                       23                           Memorandum of points and authorities Joinder and
                                       (8 pgs)                      Memorandum of Points and Authorities in Support of
                                                                    Joinder to Motion Brought by Umpqua Bank to Dismiss
                                                                    Chapter 11 Filed by Xelan Prop 1, LLC Filed by Creditors
                                                                    City and County of San Francisco, People of the State of
   04/26/2019                                                       California. (Cook, David) (Entered: 04/26/2019)

                                       24                           Declaration re: Declaration of Peter J. Keith, Esq. in
                                       (70 pgs)                     Support of Joinder to Motion Brought by Umpqua Bank to
                                                                    Dismiss Chapter 11 Filed by Xelan Prop 1, LLC and Request
                                                                    for Judicial Notice Under Federal Evidence Rule 402 Filed
                                                                    by Creditors City and County of San Francisco, People of
                                                                    the State of California (RE: related document(s)12 Motion to
                                                                    Dismiss Debtor Chapter 11 Case With Prejudice, 17 Motion
                                                                    to Dismiss Debtor Chapter 11 Case With Prejudice, 23
                                                                    Memorandum of points and authorities). (Cook, David)
   04/26/2019                                                       (Entered: 04/26/2019)

                                       25                           Declaration re: Declaration of David J. Cook, Esq. in
                                       (45 pgs)                     Support of Joinder to Motion Brought by Umpqua Bank to
                                                                    Dismiss Chapter 11 Filed by Xelan Prop 1, LLC and Request
                                                                    for Judicial Notice Under Federal Evidence Rule 402 Filed
                                                                    by Creditors City and County of San Francisco, People of
                                                                    the State of California (RE: related document(s)12 Motion to
                                                                    Dismiss Debtor Chapter 11 Case With Prejudice, 17 Motion
                                                                    to Dismiss Debtor Chapter 11 Case With Prejudice, 23
                                                                    Memorandum of points and authorities, 24 Declaration).
   04/26/2019                                                       (Cook, David) (Entered: 04/26/2019)

   04/26/2019                          26                           Certificate of Service Filed by Creditors City and County of
                                       (2 pgs)                      San Francisco, People of the State of California (RE: related
                                                                    document(s)23 Memorandum of points and authorities, 24

https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?851009059886573-L_1_0-1                                                             4/6
4/30/2019   Case 2:19-bk-14626-NB                 Doc 34CM/ECF - U.S.
                                                           Filed      Bankruptcy Court
                                                                  04/30/19             (v5.2.1 -04/30/19
                                                                                  Entered       LIVE)     00:21:57 Desc
                                                  Main Document          Page
                                                              Declaration,     2520   of 22
                                                                                  Declaration).       (Cook, David) (Entered:
                                                              04/26/2019)

                                       27                           BNC Certificate of Notice - PDF Document. (RE: related
                                       (3 pgs)                      document(s)8 Notice to creditors (BNC-PDF)) No. of
                                                                    Notices: 5. Notice Date 04/26/2019. (Admin.) (Entered:
   04/26/2019                                                       04/26/2019)

                                       28                           BNC Certificate of Notice - PDF Document. (RE: related
                                       (4 pgs)                      document(s)6 Order to Show Cause (BNC-PDF)) No. of
                                                                    Notices: 1. Notice Date 04/26/2019. (Admin.) (Entered:
   04/26/2019                                                       04/26/2019)

                                       29                           BNC Certificate of Notice - PDF Document. (RE: related
                                       (3 pgs)                      document(s)7 Order (Generic) (BNC-PDF)) No. of Notices:
   04/26/2019                                                       1. Notice Date 04/26/2019. (Admin.) (Entered: 04/26/2019)

                                       30                           BNC Certificate of Notice (RE: related document(s)18
                                       (3 pgs)                      Meeting of Creditors Chapter 11) No. of Notices: 4. Notice
   04/27/2019                                                       Date 04/27/2019. (Admin.) (Entered: 04/27/2019)

                                       31                           BNC Certificate of Notice - PDF Document. (RE: related
                                       (4 pgs)                      document(s)14 ORDER shortening time (BNC-PDF)) No. of
                                                                    Notices: 1. Notice Date 04/27/2019. (Admin.) (Entered:
   04/27/2019                                                       04/27/2019)

                                       32                           Certificate of Service Certificates of Personal Service on
                                       (5 pgs)                      Xelan Prop 1, LLC and the United States Trustee Filed by
                                                                    Creditors City and County of San Francisco, People of the
                                                                    State of California (RE: related document(s)12 Motion to
                                                                    Dismiss Debtor Chapter 11 Case With Prejudice, 17 Motion
                                                                    to Dismiss Debtor Chapter 11 Case With Prejudice, 23
                                                                    Memorandum of points and authorities, 24 Declaration, 25
                                                                    Declaration, 26 Certificate of Service). (Cook, David)
   04/29/2019                                                       (Entered: 04/29/2019)




                                                        PACER Service Center
                                                             Transaction Receipt
                                                               04/29/2019 18:03:49
                                   PACER                                    Client
                                                  verdilawgroup:2509081:0
                                   Login:                                   Code:
                                   Description: Docket Report               Search 2:19-bk-14626-NB
                                                                            Criteria: Fil or Ent: filed From:
                                                                                      1/29/2019 To:
                                                                                      4/29/2019 Doc From:
                                                                                      0 Doc To: 99999999
                                                                                      Term: included

https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?851009059886573-L_1_0-1                                                          5/6
4/30/2019   Case 2:19-bk-14626-NB                 Doc 34CM/ECF - U.S.
                                                           Filed      Bankruptcy Court
                                                                  04/30/19             (v5.2.1 -04/30/19
                                                                                  Entered       LIVE)    00:21:57   Desc
                                                  Main Document          Page 21Format:
                                                                                      of 22 html Page
                                                                                   counts for documents:
                                                                                   included
                                   Billable
                                                  4                       Cost:    0.40
                                   Pages:




https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?851009059886573-L_1_0-1                                                    6/6
        Case 2:19-bk-14626-NB                      Doc 34 Filed 04/30/19 Entered 04/30/19 00:21:57                                     Desc
                                                   Main Document    Page 22 of 22



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

29160 Heathercliff Rd #4133
Malibu, CA 90264

A true and correct copy of the foregoing document entitled (specify): _________________________________________
DECLARATION OF ALFRED J. VERDI IN OPPOSITION TO MOTION BY UMPQUA BANK TO
DISMISS CHAPTER 11 FILED BY XELAN PROP 1, LLC
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
_4/29/2019___, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

City and County of San Francisco c/o David J. Cook, Esq. cook@cookcollectionattorneys.com David J Cook
Cook@SqueezeBloodFromTurnip.com Thomas M Geher tmg@jmbm.com Robert B Kaplan rbk@jmbm.com
Dare Law Office of U.S. Trustee dare.law@usdoj.gov United States Trustee (LA)
ustpregion16.la.ecf@usdoj.gov


                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) __4/29/2019_____, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

XELAN Prop 1, LLC
458 Doheny Dr., #1889
Los Angeles, CA 90069


                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 3/29/2019                      Alfred J. Verdi
 Date                           Printed Name                                                    Signature


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
